DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 2/22/22.  Claims 11-13 were amended.  Claims 1-20 are presently pending and are presented for examination.

Terminal Disclaimer
The terminal disclaimer filed on 2/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,750,924 to Roderick et al. has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 2/22/22, with respect to the rejections of claims 11-13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 11-13 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see page 7 of Remarks, filed 2/22/22, with respect to the rejections of claims 1-20 on the grounds of nonstatutory double patenting have been fully considered and are persuasive.  The rejections of claims 1-20 on the grounds of nonstatutory double patenting have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references Ochoa (US Pub. 2003/0192578), Jacobs (US Pat. 3,051,183), and Broughton (US Pat. 2,998,934) are unable to anticipate or make obvious all features of the dishwasher defined by claim 1, in particular wherein the at least one rotating spray tube comprises “a plurality of spray nozzles provided in the single wall of the at least one rotating spray tube and arranged about the longitudinal body axis on an exterior of the single wall, each of the spray nozzles comprising an inlet tube extending into an interior of the at least one rotating spray tube, each inlet tube having a single inlet opening and an angled or curved portion extending from each inlet tube further into the interior of the at least one rotating spray tube to define an end facing a liquid flow path through the at least one rotating spray tube and defining each single inlet opening, each of the angled or curved portions extending into the interior of the at least one rotating spray tube to an extent that the longitudinal body axis passes through each inlet opening and through the end of each angled or curved portion”.  The closest prior art reference, Broughton, discloses a spray tube (10) comprising a plurality of spray nozzles (A) arranged on a wall of a longitudinal body of said spray tube, wherein each of the spray nozzles comprises an inlet tube (30) extending into an interior of the at least one rotating spray tube, each inlet tube having an inlet opening (52), and further wherein the longitudinal body axis passes through each inlet opening [Fig. 1-2; col. 2, lines 7-15, col. 2, line 61 – col. 3, line 6].  However, Broughton does not provide . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711